Citation Nr: 1604474	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to May 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing. A transcript of the hearing has been associated with the Veteran's electronic file.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 2015, prior to the promulgation of a decision regarding the issues of entitlement to service connection for a left ankle disability, a back disability, bilateral hearing loss, and tinnitus, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issues.
2. The Veteran does not have a current disability accounting for his left knee complaints and has not at any point since filing his claim. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal regarding the issues of entitlement to service connection for a left ankle disability, a back disability, bilateral hearing loss, and tinnitus have been met. 38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. A left knee disability was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2015). 

At the November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to service connection for a left ankle disability, back disability, bilateral hearing loss, and tinnitus. See the November 2015 Board hearing transcript. Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issues, and they are dismissed.

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The electronic file contains the Veteran's STRs. The RO requested VA outpatient treatment records, but determined that the Veteran has not received VA treatment. See the March 2010 notice. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).

The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that service connection is warranted for his left ankle disability. At the November 2015 Board hearing, the Veteran testified that he injured his left ankle during service after running through mud. He explained that his knees gave out and a fellow soldier landed on top of his knees. He admitted to not going to sick call after the incident, but had left knee problems since that time. The Veteran asserts that his current left ankle disability is attributable to his military service. See the November 2015 Board hearing transcript. 

Service treatment records reflect treatment for the Veteran's left knee. In February 1982, the Veteran visited sick call with complaints of left knee pain for the past two days. He reported having a history of left knee problems. After physical examination testing, the Veteran was assessed with chondromalacia. Prior to discharge, in April 1982, Medical Board proceedings determined that the Veteran would not be able to withstand the rigors of military duty due to his right knee disability. He was discharged from military service in May 1982. 

More importantly, there is no evidence of a current left knee disability. In October 2012, the Veteran was afforded a VA examination for his claimed left knee disability. He reported having no knee injury prior to his military service. He stated that he injured his knees while running in the mud during basic training. The Veteran explained that his left knee continued to hurt throughout training and has progressively worsened since that time. Upon physical examination testing, the examiner noted tenderness or pain to palpation for the joint line or soft tissue of the left knee. Range of motion testing of the left knee reflected flexion to 130 degrees with no objective evidence of painful motion and left knee extension to 0 degrees with no objective evidence of painful motion. After repetitive-use testing with three repetitions, range of motion testing showed post-test flexion to 130 degrees and post-test extension to 0 degrees. There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing, but the presence of functional loss and/or functional impairment of the knee and lower leg. The examiner indicated that the contributing factors were less movement than normal, pain on movement of the left knee, and interference with sitting, standing, and weight-bearing. X-ray testing results of the left knee were unremarkable, and the examiner did not provide a diagnosis for the claimed left knee disability. Furthermore, as noted above, the Veteran has not sought treatment for his claimed left knee disability as there are no private treatment records or VA outpatient treatment records reflecting treatment for the claimed disability. The Veteran also admitted at the November 2015 Board hearing to not receiving any treatment for his claimed left knee disability. See the November 2015 Board hearing transcript.

Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) As the Veteran does not have a current disability of the left knee at any time during the claim period, there is no left knee disability that can be related to service. See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013). Absent a current disability, the claim of entitlement to service connection for a left knee disability must be denied. 

The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation). The evidence of record shows that the Veteran does not have a diagnosed disability of the left knee that is a result of his military service. 

The preponderance of the evidence is against the Veteran's claim for a left knee disability, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2014). Thus, the claim will be denied. 


ORDER

The appeal as to entitlement to service connection for a left ankle disability is dismissed.

The appeal as to entitlement to service connection for a back disability is dismissed. 
The appeal as to entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to entitlement to service connection for tinnitus is dismissed.

Service connection for a left knee disability is denied. 


REMAND

Remand is warranted in order to obtain a VA medical addendum opinion regarding the etiology of the Veteran's right knee disability, as the October 2012 VA medical opinion is inadequate. It is unclear whether the Veteran had a right knee disability that clearly and unmistakably existed prior to service and was aggravated therein, or whether he has a current right knee disability that may have been incurred in or related to service.

Accordingly, the case is REMANDED for the following action:

1. Return the file and provide electronic file access to the October 2012 VA examiner. If that examiner is not available, schedule the Veteran for a VA orthopedic examination to be conducted by a qualified examiner. A copy of this remand should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records note the Veteran complaining of right knee problems beginning in March1982. At a March 1982 sick call visit, the Veteran complained of right knee pain for three weeks. He reported that someone fell on his leg while in the fifth grade. After physical examination testing, he was diagnosed with chondromalacia. At a March 1982 orthopedic consultation, the Veteran requested a Medical Board for discharge. He admitted to having a painful right knee for several years but never sought treatment until he entered the military. The examining physician noted that the Veteran was first treated for knee problems while in service in February 1982 and has received treatment five times for his knee since that time. After physical examination testing, the examining physician provided a provisional diagnosis of right knee chondromalacia.

* The Veteran returned to sick call in April 1982, with complaints of right knee pain. It was reported that the Veteran wished to be discharged from his military service. After physical examination of the knee, the Veteran was given Motrin and returned to duty. X-ray testing of the right knee conducted in April 1982 revealed a small tear in the posterior aspect of the medial meniscus. He was assessed with a tear within the posterior horn of the medial meniscus of the right knee. In April 1982, it was determined that the Veteran would not be able to withstand the rigors of military duty and as such, failed to meet the medical fitness standards for procurement in the military due to his right knee disability. The examining physician stated that the right knee pain was not service-aggravated, but rather the pain was the natural progression of the abnormality. Discharge was recommended, and the Veteran was separated from service in May 1982. 

* In October 2012, the Veteran was afforded a VA examination. The Veteran denied having a knee injury prior to his military service. He explained that he injured both knees while running in the mud during service. He stated that the pain from the running incident continued during training and it was later determined that he had a torn right medial meniscus. He was given a PEB separating him from service for a torn medial meniscus that existed prior to service. Since that time, the Veteran reported gradually progressive pain and frequency of incidents. He denied having any additional injuries to the knees, but only episodes of left knee patellar subluxation. After physical examination and x-ray testing, the examiner diagnosed the Veteran with chondromalacia patella of the right knee, right knee medial meniscal tear, and right knee degenerative joint disease. After review of the claims file, the examiner concluded that the right knee disability was less likely than not incurred in or caused by his military service. The examiner explained that the Veteran never had a knee problem prior to entering service, and his first episode of the chondromalacia and a meniscal tear was running in the mud during his basic/advanced individual training (AIT) training. The examiner stated that the in-service report of a meniscal tear was not noted as being secondary to a new event. The examiner also concluded that the Veteran's right knee disability clearly and unmistakably existed prior to service but was not aggravated beyond its natural progression by an in-service injury, event, or illness. The examiner explained that while the medical records describe a disorder that existed prior to service, his basic training can only cause an exacerbation of the underlying disorder, which is not technically an aggravation. The examiner further added that if it is assumed that he did have a right knee injury prior to service, he was asymptomatic on enlistment and running on slippery surfaces could have caused an exacerbation of the chondromalacia patella. Therefore, the examiner opined that the underlying disorder would have progressed to the present disorder independently of his military service, i.e., the prior meniscal tear would have progressed to the degenerative joint disease. 

All indicated tests and studies must be performed. The examiner must also take a full history from the Veteran. The examiner must provide a diagnosis for each right knee disability found. In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service. 

By "clearly and unmistakably" is meant that which is "undebatable." 

If the examiner concludes that any right knee disability was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition. 

If the examiner concludes that the Veteran has a right knee disability which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


